Per curiam, delivered by
Thompson, J.
It has been submitted to the court to determine, whether an action of trespass can be sustained against the present defendants.' I am satisfied, from an examination of the authorities, that it cannot. Bull was put into possession by the judgment and proceedings of a court having jurisdiction of the subject matter. These proceedings, however, having been set aside for irregularity, Bull may be considered a trespasser by i-elation, and he made answerable for the *263damages. But it is a general rule with respect to the doctrine of relation, that it shall not do wrong to strangers, 16 Vin. Ah. 293. This rule is fully recognized in Men-vilVs case, 13th Coke, 21. where it is said, that by relation, a thing may be considered as annulled ah initio, betwixt the same parties, to advance aright; but the law will never make such a construction to advance a wrong, or to defeat collateral acts, which are lawful, and principally, if they concern strangers. Thus, also, in Lifford’s case, 11 Coke, 51, it is ruled, that where a person is disseised, the dis-seisee, after re-entry, can maintain trespass against the disseisor j for the law, as to the disseisor and his servants» will suppose the freehold to have continued in the dis-seisee ; but not so with respect to strangers, who come in by right or title under the disseisor ; they cannot be made-trespassers by relation. These authorities I think conclusive, in the present case, and go fully to exonerate the defendants. The defendants having been warned by the plaintiff not to cut the timber, cannot affect the question. They were not bound to enquire into the regularity of the proceedings by which Bull was put into possession. As it respected them, it was enough that he was there by the proceedings and judgment of a court of competent jurisdiction.
The opinion of the court, therefore, is, that the defendants are entitled to judgment.